DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
3.	Claims 1-13 are allowed
Reason for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
In combination with other limitations of the claims. The cited prior arts fail to teach “A method of measuring a magnitude of magnetization of a perpendicular magnetic thin film,.., changing widths in the x direction, of the first magnetic domain and the second magnetic domain by applying a magnetic field having a predetermined magnitude, in the z direction, to the perpendicular magnetic thin film; and calculating an absolute value of the magnetization of the perpendicular magnetic thin film on the basis of a ratio between the widths in the x direction, of the first magnetic domain and the second magnetic domain”, as required by claims 1 and 6.
Claims 2-5 and 7-13 are in condition for allowance, base on their dependencies.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although the searches attached disclose Marauska (U.S. Publication 20190178684) discloses Magnoresistive sensor with stray field cancellation teaches a half bridge magnetic sensor structure includes a first and second magnetic sensor element to detect an external magnetic field oriented substantially parallel to 

    PNG
    media_image1.png
    796
    597
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    681
    791
    media_image2.png
    Greyscale


However, both Marauska and Sumcad do not disclose the above allowable subject matters. 



Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI R NASIR whose telephone number is (571)270-1425.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAQI NASIR/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858